DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 9883727) in view of Varriale (US 20190335872).
Claim 1: Chandler discloses an apparatus (see Figs 1C & 2C) to aid in the grooming of facial hair (Col 12, 45-60), said apparatus comprising a symmetrical template (206c+214c), wherein the template is contoured to fit a user’s face (Col 13, 32-43), covering facial hair in a predetermined pattern (see Figs 1C & 2C) to prevent the facial hair from being trimmed during shaving (Col 13, 65-Col 14, 24).  

Varriale, however, teaches providing a top edge of shaving templates with a series of visible raised nose guide edges (4, Fig 1) [0014] for properly centering and aligning the template with the user’s nostrils during use [0014], which would include the raised markings being positioned so that the user feels the raised markings upon the philtrum/nose of the user. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the shave template of Chandler by providing its top end with a series of raised nose guide edges as taught by Varriale to be helpful in properly aligning and centering shave templates during use.
Claim 2: Chandler discloses the apparatus can be constructed from a single piece (see Fig 1C) of plastic (Col 13, 30-45). 
Claim 3: Chandler discloses the apparatus is constructed from a single piece (see Fig 1C) of paperboard (Col 13, 30-45), which is synonymous with cardboard and cardboard is made of wood fibers. 
Claims 7-9: Chandler discloses the template comprises one or more grip positions/portions (110C, Fig 1C and 208c+218c, Fig 2C) each comprising a textured area (see Fig 3B) configured to prevent slippage from fingertips of the user (Col 15, 35-45) and these grips allow the template to be held against the face of the user with one hand. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 9883727) in view of Varriale (US 20190335872) as applied to claim 1 above and further in view of Alvarez (US 20170035178) 
Claim 4: Chandler discloses the device can be made of plastic (Col 13, 30-45) and modified Chandler discloses the invention essentially as claimed except for the apparatus being constructed of metal. 
Alvarez, however, discloses an apparatus (12, Fig 4) to aid in the grooming of facial hair (see abstract), said apparatus comprising a symmetrical template (12, Fig 4); contoured to fit a user’s face [0049] (see Fig 4), covering facial hair in a predetermined pattern to prevent the facial hair from being trimmed during shaving (see Fig 4). Alvarez discloses the apparatus can be constructed from a single piece of plastic [0049] or metal [0049]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the plastic template of modified Chandler by making it of metal in view of Alvarez since Alvarez teaches plastic and metal to be equivalent materials used in constructing facial hair trimming templates. 
Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered, but are not persuasive. 
Applicant argues that Varriale fails to teach the raised markings contacting the philtrum during use. This argument is not persuasive because the raised markings contacting the nostrils during use would also result in them contacting the philtrum when positioning the stencil on the face. Furthermore, this is dependent on how a person intends to use the device and the raised markings of Varriale are fully capable of contacting a user’s philtrum during use. Additionally, the applicant is advised that a prior art structure does not become patentable upon the discovery of a new use, function or previously unknown property, which is inherently present in the prior art structure. 
In response to applicant’s arguments that Varriale (or Chandler in view of Varriale) fails to disclose individually, or suggest in combination, the raised markings coming in contact with a user’s philtrum the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Chandler in view of Varriale teach a series of raised markings that are capable of contacting a user’s philtrum as the template is slid into position for beard trimming because the philtrum runs from the top of the lip to the nose and the stencil of Chandler is positioned over the philtrum. The proposed modification is to provide the raised nostril positioning markings of Varriale on a top side of the stencil of Chandler so these markings would contact the philtrum when placing the stencil on the face. Additionally, this is functional language in the claims and is not structural and the proposed combination is capable of performing the claimed function. 
It is noted that applicant’s device could be used in other ways that result in it not contacting the philtrum. For example the guide could be placed on a person’s chin instead of across the mouth. It is respectfully suggested that applicant amend the claims to structurally distinguish from the prior art. For example, applicant could amend the claims to require a front raised marking on a front of the template or a triangular raised external marking or a corresponding raised marking on a rear of the template directly opposite the front raised marking with the rear raised marking having a different shape than the front raised marking. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. G./
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772